Citation Nr: 0632749	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  04-09 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for polymorphic light 
eruption (claimed as skin rash).

2.  Entitlement to service connection for allergic rhinitis 
(claimed as sinus and allergies).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran served on active duty from March 1971 to November 
1984 and from January to June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the RO.  Also on 
appeal was the issue of entitlement to service connection for 
irritable bowel syndrome (IBS).  By January 2004 rating 
decision, the RO granted service connection for IBS.  As the 
full benefit sought on appeal has been granted, this issue is 
not before the Board.  Grantham v. Brown, 114 F. 3d 1156 
(Fed. Cir. 1997).  


FINDINGS OF FACT

1.  Polymorphic light eruption is not shown to be due to the 
veteran's active duty service, and it is not shown to be a 
symptom of undiagnosed illness.

2.  Allergic rhinitis is not shown to be related to the 
veteran's active duty service, and it is not shown to be a 
symptom of undiagnosed illness.


CONCLUSIONS OF LAW

1.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
polymorphic light eruption have not been met.  38 U.S.C.A. §§ 
1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.317 (2006).

2.  The criteria necessary to establish service connection on 
either a direct basis or as due to undiagnosed illness for 
allergic rhinitis have not been met.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2005).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in August 2002, July 2003, and November 2003 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete his claims, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also advised the veteran to 
identify any additional information that he felt would 
support his claims, effectively informing him to submit any 
relevant evidence in his possession.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).  

The Board acknowledges that the content of the VCAA notice 
provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The veteran's claims 
are denied, and no disability ratings or effective dates will 
be assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No 05-7157 (Fed. Cir. April 
5, 2006) (holding that due process concerns with respect to 
VCAA notice must be pled with specificity).  Therefore, the 
Board finds that to decide the appeal at this time would not 
be prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post service private and VA medical records.  The record 
also contains reports of VA medical examinations conducted in 
furtherance of the veteran's claims.  There is no indication 
that there is any outstanding evidence that must be obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

Discussion

Polymorphic light eruption

The service medical records reflect incidents of contact 
dermatitis and tinea cruris in the 1970's.  

Service medical records, dated during the 1991 period of 
active service, reflect no complaint or treatment for any 
skin abnormality.  A May 1991 Southwest Asia Demobilization 
Report reflects that the veteran reported that he did not 
have any rash, skin infection, or sores.  The reports of May 
1991 service examination and medical history, completed by 
the veteran in conjunction therewith, reflect that the 
veteran reported he did not have and had never had any skin 
disease and the examiner indicated that the veteran's skin 
was normal.  The reports of September 1993 service 
examination and medical history, completed by the veteran in 
conjunction therewith, reflect that the veteran reported he 
did not have and had never had any skin disease and the 
examiner indicated that the veteran's skin was normal.

In June 1985, the veteran was afforded a VA medical 
examination.  The examination report does not reflect any 
complaints regarding the skin, and no dermatologic findings 
were made.  

In March 1999, the veteran complained of a rash on the arms 
since service in Operation Desert Storm.  The assessment was 
of suspected polymorphous light eruption.  

On August 2002 VA general medical examination, the veteran 
asserted that his current skin condition began during service 
in the Persian Gulf and persisted since.  He reported, 
specifically, an erythematous rash on a sun-exposed portion 
of his arms.  The examiner diagnosed polymorphic light 
eruption.  

On January 2004 VA dermatologic examination, the veteran 
reported a rash since service in the Persia Gulf that was 
diagnosed as polymorphous light eruption in the late 1990's.  
In the examination report, the examiner noted that the 
incidents of tinea cruris and contact dermatitis in service 
were not etiologically related to the veteran's present skin 
complaints.  The examiner diagnosed polymorphic light 
eruption, namely photodermatitis.  The examiner opined, "The 
veteran states that the arm eruptions have been present 
during his time in the Gulf.  Therefore, it would appear to 
be, at least as likely as not, and this is based only on his 
comments, that the lesions on both forearms from his Gulf 
days continue to be the same items that bother him today."

The July 2004 VA diabetes mellitus examiner opined that the 
veteran's skin condition was not attributable to diabetes 
mellitus, which was asymptomatic.

A review of the foregoing evidence militates against the 
granting of service connection for the veteran's polymorphic 
light eruption.  Initially, the Board observes that service 
connection for that disorder cannot be granted as due to 
undiagnosed illness, as the veteran's skin condition has been 
attributed to a specific diagnosis.  38 C.F.R. § 3.317.  

Service connection for the veteran's polymorphic light 
eruption cannot be granted on a direct basis.  In the absence 
of contemporaneous competent medical evidence indicating that 
the veteran's current skin disorder existed during service or 
continuously after service and competent medical evidence 
indicating that it did not exist during service or 
continuously after service, a preponderance of the evidence 
is against a finding that polymorphic light eruption skin 
disorder existed during active service or continuously 
thereafter.  

There is no probative evidence of a nexus between polymorphic 
light eruption skin disorder and any condition in service.  
The competent medical evidence explicitly indicates that the 
in-service contact dermatitis and tinea pedis were unrelated 
to the veteran's present skin condition.  Furthermore, the 
January 2004 VA examiner based his opinion that the veteran's 
skin condition was due to service in the Persian Gulf on a 
history provided by the veteran but not supported by the 
evidence of record.  The contemporaneous evidence, as set 
forth above, reflects that the veteran reported no skin 
disorder during active service or approximately two years 
after service and examinations, during active service and 
approximately two years after service, found the veteran's 
skin to be normal.  

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  There being no probative evidence of a link 
between the currently diagnosed polymorphic light eruption 
and service, service connection for that condition on a 
direct basis is denied.  38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Allergic Rhinitis

The service medical records reflect a few upper respiratory 
infections.  In March 1984, probable sinusitis was diagnosed.  
Allergic rhinitis is not mentioned in the service medical 
records.  

On June 1985 VA medical examination, the veteran voiced no 
complaints regarding the sinuses, and no pertinent findings 
were made.  

The reports of May 1991 service examination and medical 
history, completed by the veteran in conjunction therewith, 
reflect that the veteran reported he did not have and had 
never had any ear, nose or throat trouble, sinusitis, or hay 
fever, and the examiner indicated that the veteran's nose and 
sinuses were normal.

In an "over 40" report of medical history completed by the 
veteran in September 1993, he indicated sinusitis.  The 
report of a September 1993 service examination reflects that 
the examiner indicated that the veteran's nose and sinuses 
were normal.

An August 1992 treatment record reflects the veteran's 
complaint of post nasal drainage.  The assessment included 
rhino-sinusitis and that it did not sound like allergies.

An August 1997 VA medical notation reflected an assessment of 
allergic rhinitis.  

A January 2001 private medical report indicated a diagnosis 
of allergic rhinitis pursuant to complaints of nasal 
obstruction for 10 years.  

On August 2002 VA general medical examination, the veteran 
reported symptoms such as rhinorrhea and sinus headaches 
since service in Saudi Arabia.  The examiner diagnosed 
perennial allergic rhinitis.

On January 2004 VA medical examination, the examiner noted no 
sinus tenderness, purulent discharge, or crusting.  Pursuant 
to the veteran's complaints of congestion since 1991, the 
examiner diagnosed allergic rhinitis.  

In the January 2004 VA dermatologic examination report, the 
examiner asserted that the sinus problems that allegedly 
began in 1991 when the veteran was in the Persian Gulf were 
not likely similar to the upper respiratory infections during 
the veteran's first period of service.  Based on the 
veteran's statements that the symptoms of allergic rhinitis 
began during service in the Persian Gulf, the examiner opined 
that it was as likely as not that the veteran's current 
symptoms were related to service in the early 1990's.  

A review of the foregoing evidence militates against the 
granting of service connection for the veteran's allergic 
rhinitis.  Initially, the Board observes that service 
connection for that disorder cannot be granted as due to 
undiagnosed illness, as the veteran's sinus problems have 
been attributed to a known diagnosis.  38 C.F.R. § 3.317.  

In the absence of contemporaneous competent medical evidence 
indicating that the veteran's current allergic rhinitis 
existed during service or continuously after service and 
competent medical evidence indicating that it did not exist 
during service or continuously after service, a preponderance 
of the evidence is against a finding that allergic rhinitis 
existed during active service or continuously thereafter.  

There is no probative evidence of a nexus between allergic 
rhinitis and any condition in service.  The competent medical 
evidence explicitly indicates that the current allergic 
rhinitis is unrelated to upper respiratory infections in 
service.  Furthermore, the January 2004 VA examiner based his 
opinion that the veteran's allergic rhinitis was due to 
service in the Persian Gulf entirely on a history provided by 
the veteran but not supported by the evidence of record.  The 
contemporaneous evidence, as set forth above, reflects that 
the veteran reported no pertinent complaints during active 
service or until more than a year after final service 
separation.  Examinations, during active service and 
approximately two years after service, found the veteran's 
nose and sinuses to be normal.  A medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann, supra; Reonal, supra.  
There being no probative evidence of a link between the 
currently diagnosed allergic rhinitis and service, service 
connection for that condition of a direct basis is denied.  
38 C.F.R. § 3.303.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


